KEYSTONE AUTOMOTIVE INDUSTRIES, INC.

INDEMNIFICATION AGREEMENT



 

This Indemnification Agreement (the "Agreement") is made and effective as of
___________, 200__, by and between Keystone Automotive Industries, Inc., a
California corporation (the "Company"), and ___________, a director and/or
officer of the Company (the "Indemnitee").



RECITALS



A. The Company and the Indemnitee recognize that the present state of the law is
too uncertain to provide the Company's directors and officers with adequate and
reliable advance knowledge or guidance with respect to the legal risks and
potential liabilities to which they may become personally exposed as a result of
performing their duties for the Company;



B. The Company and the Indemnitee are aware of the growth in the number of
lawsuits filed against corporate directors and officers in connection with their
activities in such capacities and by reason of their status as such;



C. The Company and the Indemnitee recognize that the cost of defending against
such lawsuits, whether or not meritorious, is often beyond the financial
resources of most directors and officers of the Company;



D. The Company and the Indemnitee recognize that the legal risks and potential
liabilities, and the threat thereof, associated with proceedings filed against
the directors and officers of the Company bear no reasonable relationship to the
amount of compensation received by the Company's directors and officers;



E. The Company, after reasonable investigation prior to the date hereof, has
determined that the liability insurance coverage available to the Company as of
the date hereof is inadequate, unreasonably expensive or both. The Company
believes, therefore, that the interest of the Company's shareholders would be
best served by a combination of (i) such liability insurance as the Company may
reasonably obtain pursuant to the Company's obligations hereunder and (ii) a
contract with its directors and officers, including the Indemnitee, to indemnify
them to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the
performance of their duties to the Company;



F. The Company's Amended and Restated Bylaws authorize the indemnification of
corporate agents of the Company, subject to the limitations set forth in Section
317 of the California Corporations Code;



G. The Board of Directors of the Company has concluded that, to retain and
attract talented and experienced individuals to serve as directors and officers
of the Company and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company to
contractually indemnify its directors and officers to the fullest extent
permitted by law, and to assume for itself liability for expenses and damages in
connection with claims against such directors and officers in connection with
their service to the Company, and has further concluded that the failure to
provide such contractual indemnification could result in great harm to the
Company and its stockholders;



H. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director and/or officer of the Company, free from undue concern for
the risks and potential liabilities associated with such services to the
Company; and



I. The Indemnitee is willing to serve, or continue to serve, the Company,
provided, and on the expressed condition, that he or she is furnished with the
indemnification provided for herein.



AGREEMENT



NOW, THEREFORE, the Company and the Indemnitee agree as follows:



1. Definitions



(a) "Expenses" means, for the purposes of this Agreement, all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
any fees and disbursements of the Indemnitee's counsel, accountants and other
experts and other out-of-pocket costs) actually and reasonably incurred by the
Indemnitee in connection with the investigation, preparation, defense or appeal
of a Proceeding; provided, however, that Expenses shall not include judgments,
fines, penalties or amounts paid in settlement of a Proceeding.



(b) "Proceeding" means, for the purposes of this Agreement, any threatened,
pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which the Indemnitee may be or may have been involved as a
party or otherwise, by reason of the fact that the Indemnitee is or was a
director and/or officer of the Company, by reason of any action taken by him or
her or of any inaction on his or her part while acting as such director and/or
officer or by reason of the fact that he or she is or was serving at the request
of the Company as a director, officer, employee or agent of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise, or
was a director and/or officer of the foreign or domestic corporation or
association which was a predecessor to the Company or of another enterprise at
the request of such predecessor whether or not he or she is serving in such
capacity at the time any liability or expense is incurred for which
indemnification or reimbursement can be provided under this Agreement.



2. Agreement to Serve. In consideration of the protection afforded by this
Agreement, if the Indemnitee is a director, he or she agrees to serve to the
best of his or her abilities until the earlier of (i) the time when the
Indemnitee fails to be reelected to the Board and qualified or (ii) such time as
he or she tenders his or her resignation in writing. If the Indemnitee is an
officer, he or she agrees to serve to the best of his or her abilities at the
will of the Company or under separate contract, if such contract exists, for so
long as the Indemnitee is duly appointed or employed or until such time as he or
she tenders his or her resignation in writing. Nothing contained in this
Agreement is intended to create in the Indemnitee any right to continued
employment or any requirement of a continuing relationship.



3. Indemnification.



(a) Third Party Proceedings. The Company shall indemnify the Indemnitee against
Expenses, judgments, fines, penalties or amounts paid in settlement actually and
reasonably incurred by the Indemnitee in connection with a Proceeding (other
than a Proceeding by or in the right of the Company) if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe the Indemnitee's
conduct was unlawful. The termination of any Proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner which the Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, had reasonable cause to believe that the Indemnitee's
conduct was unlawful.



(b) Proceedings By or in the Right of the Company. The Company shall indemnify
the Indemnitee against Expenses and amounts paid in settlement, actually and
reasonably incurred by the Indemnitee in connection with a Proceeding by or in
the right of the Company to procure a judgment in its favor if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company and its stockholders.
Notwithstanding the foregoing, no indemnification shall be made in respect of
any claim, issue or matter as to which the Indemnitee shall have been adjudged
liable to the Company in the performance of the Indemnitee's duty to the Company
and its stockholders unless and only to the extent that the court in which such
action or proceeding is or was pending shall determine upon application that, in
view of all the circumstances of the case, the Indemnitee is fairly and
reasonably entitled to indemnity for expenses and then only to the extent that
the court shall determine proper.



(c) Scope. Notwithstanding any other provision of this Agreement, the Company
shall indemnify the Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by
other provisions of this Agreement, the Company's Articls of Incorporation, the
Company's Bylaws or by statute.



4. Determination of Right to Indemnification. Upon receipt of a written claim
addressed to the Board of Directors for indemnification pursuant to Section 3,
the Company shall indemnify the Indemnitee with respect to such written claim to
the full extent permitted by law and in the manner specified by Section 317 of
the California Corporation Code. If a claim under Section 3 is not paid in full
by the Company within thirty (30) days after such written claim has been
received by the Company, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim and, unless such
action is dismissed by the court as frivolous or brought in bad faith, the
Indemnitee shall be entitled to be paid the expense of prosecuting such claim.
Neither the failure of the Company (including its Board of Directors,
independent legal counsel, or its stockholders) to make a determination prior to
the commencement of such action that indemnification of the Indemnitee is proper
in the circumstances because the Indemnitee has met the applicable standard of
conduct under applicable law, nor an actual determination by the Company
(including its Board of Directors, independent legal counsel or its
stockholders) that the Indemnitee has not met such applicable standard of
conduct, shall create a presumption that the Indemnitee has not met the
applicable standard of conduct. The Company shall have the burden of proof
concerning whether the Indemnitee has or has not met the applicable standard of
conduct.



5. Advancement and Repayment of Expanses. The Expenses incurred by the
Indemnitee in defending and investigating any Proceeding shall be paid by the
Company in advance of the final disposition of such Proceeding within 30 days
after receiving from the Indemnitee the copies of invoices presented to the
Indemnitee for such Expenses, if the Indemnitee shall provide an undertaking to
the Company to repay such amount to the extent it is ultimately determined that
the Indemnitee is not entitled to indemnification. In determining whether or not
to make an advance hereunder, the ability of the Indemnitee to repay shall not
be a factor. Notwithstanding the foregoing, in a Proceeding brought by the
Company directly, in its own right (as distinguished from an action brought
derivatively or by any receiver or trustee), the Company shall not be required
to make the advances called for hereby if the Board of Directors determines, in
its sole discretion, that it does not appear that the Indemnitee has met the
standards of conduct which make it permissible under applicable law to indemnify
the Indemnitee and the advancement of Expenses would not be in the best
interests of the Company and its stockholders.



6. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification or advancement by the Company of some or a
portion of any Expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, penalties, and amounts paid in settlement)
incurred by him or her in the investigation, defense, settlement or appeal of a
Proceeding, but is not entitled to indemnification or advancement of the total
amount thereof, the Company shall nevertheless indemnify or pay advancements to
the Indemnitee for the portion of such Expenses or liabilities to which the
Indemnitee is entitled.



7. Notice to Companv by the Indemnitee. The Indemnitee shall notify the Company
in writing of any matter with respect to which the Indemnitee intends to seek
indemnification hereunder as soon as reasonably practicable following the
receipt by the Indemnitee of written notice thereof, provided that any delay in
so notifying the Company shall not constitute a waiver by the Indemnitee of his
or her rights hereunder. The written notification to the Company shall be
addressed to the Board of Directors and shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding and be
accompanied by copies of any documents filed with the court in which the
Proceeding is pending. In addition, the Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
the Indemnitee's power.



8. Maintenance of Liability Insurance.



(a) The Company hereby agrees that so long as the Indemnitee shall continue to
serve as a director and/or officer of the Company and thereafter so long as the
Indemnitee shall be subject to any possible Proceeding, the Company, subject to
Section 8(b), shall use its best efforts to obtain and maintain in full force
and effect directors' and officers' liability insurance ("D&O Insurance") which
provides the Indemnitee the same rights and benefits as are accorded to the most
favorably insured of the Company's directors, if the Indemnitee is a director;
or of the Company's officers, if the Indemnitee is not a director of the Company
but is an officer.



(b) Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain D&O Insurance if the Company determines in good faith that
such insurance is not reasonably available, the premium costs for such insurance
are disproportionate to the amount of coverage provided, the coverage provided
by such insurance is limited by exclusions so as to provide an insufficient
benefit, or the Indemnitee is covered by similar insurance maintained by a
subsidiary or parent of the Company.



(c) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 7 hereof, the Company has D&O Insurance in effect, the
Company shall give prompt notice of the commencement of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.



(d) Notice of Change. The Company promptly shall notify the Indemnitee of any
termination of, or change in the terms or conditions of, any D&O Insurance
maintained by the Company, including, but not limited to, any change in the
rights or benefits afforded thereunder to the Indemnitee, the insurer or the
premiums therefor.



9. Defense of Claim. In the event that the Company shall be obligated under
Section 5 hereof to pay the Expenses of any Proceeding against the Indemnitee
and the Company or any other person entitled to indemnification by the Company
is a party to the Proceeding, the Company shall be entitled to assume the
defense of such Proceeding, with counsel approved by the Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to the Indemnitee
of written notice of its election to do so. After delivery of such notice,
approval of such counsel by the Indemnitee and the retention of such counsel by
the Company, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same Proceeding, provided that (i) the Indemnitee shall have the
right to employ his or her counsel in any such Proceeding at the Indemnitee's
expense; and (ii) if (A) the employment of counsel by the Indemnitee has been
previously authorized by the Company, or (B) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of the Indemnitee's counsel shall be at
the expense of the Company.



10. Attorneys Fees. In the event that the Indemnitee or the Company institutes
an action to enforce or interpret any terms of this Agreement, the Company shall
reimburse the Indemnitee for all of the Indemnitee's reasonable fees and
expenses in bringing and pursuing such action or defense, unless as part of such
action or defense, a court of competent jurisdiction determines that the
material assertions made by the Indemnitee as a basis for such action or defense
were not made in good faith or were frivolous.



11. Continuation of Obligations. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director
and/or officer of the Company, or is or was serving at the request of the
Company as a director, officer, fiduciary, employee or agent of a corporation,
partnership, joint venture, trust or other enterprise, and shall continue
thereafter so long as the Indemnitee shall be subject to any possible proceeding
by reason of the fact that the Indemnitee served in any capacity referred to
herein.



12. Successors and Assigns. This Agreement establishes contract rights that
shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.



13. Non-exclusivity.



(a) The provisions for indemnification and advancement of expenses set forth in
this Agreement shall not be deemed to be exclusive of any other rights that the
Indemnitee may have under any provision of law, the Company's Articles of
Incorporation or Bylaws, the vote of the Company's shareholders or disinterested
directors, other agreements or otherwise, both as to action in his or her
official capacity and action in another capacity while occupying his or her
position as a director and/or officer of the Company.



(b) In the event of any changes, after the date of this Agreement, in any
applicable law, statute, or rule which expand the right of a California
corporation to indemnify its officers and directors, the Indemnitee's rights and
the Company's obligations under this Agreement shall be expanded to the full
extent permitted by such changes. In the event of any changes in any applicable
law, statute or rule, which narrow the right of a California corporation to
indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.



14. Effectiveness of Agreement. The Agreement shall be made and effective as of
the date set forth on the first page and shall, to the extent permitted by law,
apply to acts of omissions of the Indemnitee which occurred prior to such date
if the Indemnitee was an officer, director, employee or other agent of the
Company, or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, at the time such act or omission occurred.



15. Subrogation. In the event of any payment under this Agreement by the Company
to or on behalf of the Indemnitee, the Company shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee, who shall
execute all papers required and shall do everything that may be necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.



16. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law, rule or regulation. The Company's inability, pursuant to court
order, to perform its obligations under this Agreement or the modification of
this Agreement by any regulatory agency through administrative action shall not
constitute a breach of this Agreement. The provisions of this Agreement shall be
severable as provided in this Section 16. If this Agreement or any portion
hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify the Indemnitee to
the full extent permitted by any applicable portion of this Agreement that shall
not have been invalidated, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms.



17. Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of California. To the extent permitted by
applicable law, the parties hereby waive any provisions of law which render any
provision of this Agreement unenforceable in any respect.



18. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.



19 Counterparts This Agreement may be executed in one or more counterparts, each
of which shall constitute an original



20. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year set forth above.



KEYSTONE AUTOMOTIVE INDUSTRIES, INC.



 

 

By_____________________________________

PRESIDENT



Address: 700 East Bonita Avenue

Pomona, California 91767

INDEMNITEE:



 

______________________



Address: